Case 1:17-cr-00183-TWP-TAB Document 102 Filed 01/21/20 Page 1 of 2 PageID #: 651




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:17-cr-00183-TWP-TAB
                                                     )
 BUSTER HERNANDEZ                                    )
   a/k/a BRIAN KIL                                   )
   a/k/a BRIANNA KILLIAN                             )
   a/k/a BRIAN MIL                                   )
   a/k/a GREG MARTAIN                                )
   a/k/a PURGE OF MAINE                              )
   a/k/a UYGT9@HUSHMAIL.COM                          )
   a/k/a JARE9302@HUSHMAIL.COM                       )
   a/k/a DTVX1@HUSHMAIL.COM                          )
   a/k/a LEAKED_HACKS1                               )
   a/k/a CLOSED DOOR                                 )
   a/k/a CLOSED COLOR                                )
   a/k/a CLUTTER REMOVED                             )
   a/k/a COLOR RAIN                                  )
   a/k/a PLOT DRAW                                   )
   a/k/a INVIL CABLE,                                ) -01
                                                     )
                              Defendant.             )

                            ENTRY FOR JANUARY 21, 2020
                       THE HONORABLE TANYA WALTON PRATT

        The Government appeared by Kristina Korobov and Tiffany Preston, Assistant United

 States Attorneys. The Defendant appeared in person, in custody, and by CJA counsel Mario

 Garcia. Andrew Willman and Ryan Barrett attended as agents for the Government. David Moxley

 was the Court Reporter.       Parties appeared for final pretrial conference at the Indianapolis

 Courthouse.

        Discussion held regarding pending motions, anticipated witnesses and exhibits. The

 Court will issue a separate Entry consistent with Federal Rule of Criminal Procedure 17.1.
Case 1:17-cr-00183-TWP-TAB Document 102 Filed 01/21/20 Page 2 of 2 PageID #: 652




        This matter remains set for trial by jury on February 10, 2020 at 9:00 a.m. in Courtroom

 344, Birch Bayh Federal Building and U.S. Courthouse, Indianapolis, Indiana.

        IT IS SO ORDERED.

        Date:    1/21/2020




 Distribution:

 Mario Garcia
 BRATTAIN MINNIX GARCIA
 mario@bmgindy.com

 Kristina M. Korobov
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kristina.korobov@usdoj.gov

 Tiffany Jacqueline Preston
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 tiffany.preston@usdoj.gov
